The opinion of the court was delivered; November 5th 1863, by
Read, J.
Our decision in the Commonwealth for the use of City of Pittsburgh v. Woods, 8 Wright 113, settles in principle the constitutionality of the Act of 16th May 1857, nor is the mode pointed out by it, of ascertaining how much each lot-owner is to pay for the paving heretofore paid for, or assumed, by-the city by the front foot unreasonable or unequal. It is in fact founded upon a policy of long standing in some parts of the state, of charging the cost of paving on the lots bounding on the street by the front foot, and which, as to all future paving,'was extended by the 11th section of the act to the city of Pittsburgh.
Under ordinances passed by the city councils appraisers were regularly appointed, and they performed their duty by making *365a valuation and appraisement for grading and paving according to law. Whether the assessment was complete or not, when the appraisers filed in the ofiice of the city regulator a properly authenticated statement of the valuation of such paving and preparation for paving, is immaterial, as the provision requiring the lien to be filed by the city solicitor in the office of the pyothonotary of the District Court within twenty days was merely» directory. ' So also whether the grading included all the preparation for paving or not, the plaintiff in error has no cause to complain if grading, as.her counsel understands the phrase, only was valued, as it would reduce the amount she would have to pay for the lots on which she was assessed for it. The Statute of Limitations has no application to assessments under this act, and the objection is grounded upon a misapprehension of the powers of the legislature. These are the only points we consider worthy of notice, and all the other objections are overruled.
Judgment affirmed.